Citation Nr: 0517490	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  97-21 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment of Department of Veterans Affairs 
improved death pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from September 1963 to June 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which denied the 
appellant's entitlement to payment of Department of Veterans 
Affairs (VA) improved death pension benefits.  In September 
2003, the Board remanded the appellant's claim to the RO for 
additional action.  In July 2004, the Board remanded the 
appellant's claim to the RO for additional action.  

For the reasons and bases discussed below, payment of VA 
improved death pension benefits is denied.  


FINDING OF FACT

The appellant failed to provide information as to her 
family's income and expenses.  


CONCLUSION OF LAW

Payment of VA improved death pension benefits is denied.  38 
U.S.C.A. §§ 1541, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.3, 3.159 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA Improved Death Pension Benefits 

Under the provisions of 38 U.S.C.A. § 1541 (West 2002) and 38 
C.F.R. § 3.3 (2004), a surviving spouse of a veteran with 
wartime service is entitled to payment of VA improved death 
pension benefits if she meets the relevant income criteria.  

Initially, the Board notes that the veteran's claim file was 
lost through no fault of the appellant and has been rebuilt 
to the extent possible.  An April 1998 supplemental statement 
of the case issued to the appellant and her accredited 
representative shows that payment of VA improved death 
pension benefits was initially denied by the RO due to the 
appellant's excessive family income.  

In reviewing the record, the Board observes that the 
appellant has been repeatedly requested to submit financial 
information in order to determine her entitlement to payment 
of VA improved death pension benefits.  To date, the 
appellant has not submitted the requested information.  In 
his June 2005 Written Brief Presentation, the accredited 
representative conveys that the appellant has not responded 
to either the VA's or the accredited representative's 
repeated requests for financial information.  

In the absence of such information, the appellant's 
entitlement to payment of VA improved death pension benefits 
cannot be ascertained.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the VA's duty to 
assist the appellant in the proper development of her case is 
"not always a one-way street" and the appellant must be 
prepared to cooperate with the VA's efforts to obtain all 
relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Accordingly, the benefit sought on appeal is denied.


II.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In April 
2004, the appellant was provided with a VCAA notice which 
informed her of the evidence needed to support her claim; 
what evidence had been received; what actions she needed to 
undertake; and how the VA would assist her in developing her 
claim.  

The appellant has been repeatedly requested to submit current 
financial information so that her entitlement to payment of 
VA improved death pension benefits could be determined.  The 
instant appeal has been remanded twice by the Board to obtain 
the relevant financial information from the appellant.  The 
accredited representative has acknowledged that the VA's and 
its own attempts to obtain the relevant information have 
proven futile.  Therefore, the Board concludes that the VA 
has attempted to secure all relevant documentation to the 
extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Therefore, the Board 
finds that the VA has satisfied its duty to notify and the 
duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  Therefore, 


the Board finds that appellate review of the veteran' s claim 
would not constitute prejudicial error.  


ORDER

Payment of VA improved death pension benefits is DENIED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


